                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE


 NORTHWEST ENVIRONMENTAL                       )
 ADVOCATES,                                    )
                                               )
                Plaintiff,                     )
                                               )
                        v.                     )
                                               )
                                                   No. 2:14-cv-0196-RSM
 UNITED STATES ENVIRONMENTAL                   )
 PROTECTION AGENCY,                            )
                                                   ORDER GRANTING STIPULATED JOINT
                                               )
                                                   MOTION TO STAY DEADLINE TO FILE
                Defendant,                     )
                                                   MOTION UNDER RULE 54(d)
    and                                        )
                                               )
 NORTHWEST PULP & PAPER ASS’N,                 )
 et al.,                                       )
                                               )
                Defendant-Intervenors          )

       BEFORE THE COURT is the Parties’ Stipulated Motion to Stay Deadline to File Motion

Under Rule 54(d). The Court finds that good cause has been shown and the requested relief

should be granted.

       Accordingly, IT IS SO ORDERED that the time for any party to file a motion under

Fed. R. Civ. P. 54(d) is hereby stayed until further Order of the Court. Within one week of the

date funding is restored to EPA and the U.S. Department of Justice the parties shall file a joint

status report proposing a new date for any party to file a motion under Fed. R. Civ. P. 54(d).
      DATED this 15 day of January, 2019.


                                           A
                                           RICARDO S. MARTINEZ
                                           CHIEF UNITED STATES DISTRICT JUDGE




Presented by:
John H. Martin
U.S. DEPARTMENT OF JUSTICE
Environment & Natural Resources Division
Wildlife & Marine Resources Section
999 18th St., South Terrace Suite 370
Denver, CO 80202
Tel: (303) 844-1383
Fax: (303) 844-1350
john.h.martin@usdoj.gov

Attorney for Defendant EPA
